Judgment unanimously affirmed. Memorandum: The record shows that, as part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905). Supreme Court fully discussed the waiver with defendant at the plea proceeding (see, People v Callahan, 80 NY2d 273). Defendant has raised no "categories of claims” that survive such waiver (People v Callahan, supra, at 285). (Appeal from Judgment of Supreme Court, Erie County, Easier, J. — Criminal Possession Forged Instrument, 1st Degree.) Present— Green, J. P., Pine, Boehm, Fallon and Doerr, JJ.